Case: 13-10850      Document: 00512624129         Page: 1    Date Filed: 05/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit


                                    No. 13-10850
                                                                                    FILED
                                                                                 May 8, 2014
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MAURICIO MORALES-AGUILAR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:13-CR-18


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Mauricio Morales-Aguilar appeals the sentence imposed following his
guilty plea conviction for transportation of illegal aliens and aiding and
abetting. He argues that the district court erred in imposing a one-year term
of supervised release to follow his 12-month term of imprisonment because
Morales-Aguilar is a deportable alien. Additionally, Morales-Aguilar contends




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10850    Document: 00512624129    Page: 2   Date Filed: 05/08/2014


                                No. 13-10850

that the district court failed to provide any fact-specific reasons for the
imposition of supervised release.
      Morales-Aguilar has completed his term of imprisonment, has been
released from custody, and has been removed to Mexico. The appeal of his
sentence is therefore moot. See United States v. Rosenbaum-Alanis, 483 F.3d
381, 382-83 (5th Cir. 2007). Accordingly, the appeal is DISMISSED.




                                     2